Citation Nr: 0730448	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for hemorrhoids, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a compensable rating for 
hemorrhoids.  After the veteran filed a notice of 
disagreement, an August 2004 decision by a Decision Review 
Officer granted a 20 percent rating.  This was a full grant 
of the benefits sought on appeal, in terms of a schedular 
rating, because 20 percent is the highest disability rating 
available under the diagnostic code pertinent to hemorrhoids.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  However, the veteran 
continued to appeal that decision to BVA, arguing that an 
even higher rating was warranted.  He has, therefore, raised 
the issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b), and this question is 
a component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  Therefore, the claim before the Board has 
been recharacterized as shown above in order to include this 
issue.

For the reasons set forth below, the case will be REMANDED 
for additional development and for submission to the VA 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2007).


REMAND

In the veteran's VA form 9 (substantive appeal), he claims 
that his service-connected hemorrhoids has increased to the 
point where it causes marked interference with his 
employment.  Also attached to the form is his Social Security 
Administration earnings record from 1966-2002 that reflects a 
significant decline in the veteran's income starting in 2000.  
During a January 2004 VA examination, the examiner noted that 
the veteran was forced to quit work as a truck driver due to 
his inability to sit for long periods of time.  The examiner 
also noted that the veteran's hemorrhoids caused him to be 
unable to drive, take long trips, and forced the veteran to 
quit a job because the commute was over 20 miles.  However, 
the medical examiner failed to state if the veteran's 
service-connected hemorrhoids cause marked interference with 
his employment.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
hemorrhoid disorder has been raised by his statements.  As 
discussed above, the veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 7336, yet he 
asserts that he is entitled to an increased rating.  A claim 
of entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO expressly considered whether an extraschedular rating 
is appropriate and declined to refer the veteran's case. 
While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  In this case, 
based on the factual circumstances presented, the Board 
concludes referral is needed. See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).

Accordingly, the case is REMANDED for the following action:

1.	The RO should inform the veteran of the 
elements of a claim for an 
extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007). The 
veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service-connected hemorrhoids. This 
evidence may include records pertaining 
to lost time or sick leave used due to 
his hemorrhoids, any correspondence 
from an employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.	The RO should schedule the veteran for 
a VA examination to determine the 
current nature and extent of his 
hemorrhoids. The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished. The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation. A detailed 
rationale should be provided for any 
opinion offered.

The examiner should offer an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the 
veteran's service-connected hemorrhoids 
cause marked interference with his 
employment.

3.	After completing the actions requested 
above, the RO should refer the 
veteran's claim to the Under Secretary 
for Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  

4.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them an appropriate 
period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



